Exhibit 10.1

 [image_003.jpg]



May 16, 2016

 

Riggs Eckelberry

2713 Willowhaven Dr.

La Crescenta CA 91214

 

Dear Riggs,

 

This letter serves to formalize discussions during the Board meeting held on May
11, 2016 and to outline your new approved compensation and to amend the
Management by Objectives (“MBO”) process outlined in the original agreement of
February 16, 2010 appended hereto as Exhibit 1.

 

The original agreement between OriginClear, Inc. (the “Company”) and you dated
February 16, 2010 implemented a formal MBO process providing you up to $160,000
in additional annual compensation. This letter amendment hereby cancels that
original agreement and imposes the sole condition for earning the $40,000 bonus
per quarter shall now be that the Company achieves consolidated operating profit
for the previous quarter with the first qualifying quarter being Q2 2016. There
shall be no partial accomplishment. The bonus shall be paid in future periods in
its entirety after each quarterly financial review process if consolidated
operating profit, defined as Consolidated Operating Profit = Operating Revenue -
Cost of Goods Sold - Operating Expenses - Depreciation & Amortization, is
achieved, and not at all if it has not.

 

For canceling the up to $160,000 in additional annual compensation until
consolidated operating profit is achieved and in consideration for your services
to the Company, the Board has approved a $100,000 per annum increase in your
salary, effective May 16, 2016. Additionally, the Q1, 2016 proposed MBO goal
approved at the January 15, 2016 meeting of the Board is hereby canceled.

 

Upon your acceptance, this amendment will be appended to the agreement of
February 16, 2010.

 



Sincerely,   Offer Accepted:           /s/ Anthony T. Fidaleo   /s/ T. Riggs
Eckelberry   Anthony T. Fidaleo  

T. Riggs Eckelberry

                  /s/ Jean-Louis Kindler       Jean-Louis Kindler              
/s/ Byron Elton       Byron Elton              

 





A leading provider of water treatment solutions.

525 S. Hewitt St., Los Angeles, CA 90013 | Phone: +1 (323) 939-6645 | Fax: +1
(323) 315-2300 | www.originclear.com





 

 

 

[image_003.jpg]

 

 

 

EXHIBIT 1

 







A leading provider of water treatment solutions.

525 S. Hewitt St., Los Angeles, CA 90013 | Phone: +1 (323) 939-6645 | Fax: +1
(323) 315-2300 | www.originclear.com


 

 

[image_001.jpg]

February 16, 2010

 

Riggs Eckelberry

 

Re: Offer of Employment

 

Dear Riggs,

 

This offer will implement a formal MBO process to formalize the similar
arrangement begun in 2009.

 

The intention of this process is to set one key company objective which shall be
met in each quarter. lf accomplished 100%, a bonus of $40,000 will be awarded.
Lesser achievement will result in a proportionately smaller performance bonus.

 

At each quarterly Board meeting, you will present your objective for the quarter
and will report on the objective set for the previous quarter. The Board will
vote to on a percentage of attainment of the objective, and will approve the
objective for the new quarter. The Board's decision is final.

 

Upon approval, the Company will pay the bonus by multiplying the bonus sum by
the approved percentage of attainment and pay the resulting sum at the next pay
period after approval.

 

Upon your acceptance, this offer will be appended to your offer of June 4, 2007.

 

 

 

Sincerely,  

Offer Accepted:

     

 [image_005.jpg]



  /s/ T. Riggs Eckelberry Ivan Ivankovich  

T Riggs Eckelberry

Director    

 



 

 

[image_006.jpg]

 



 

 